Case 3:18-cv-03095-B-BN Document 107 Filed 08/18/20                       Page 1 of 3 PageID 1587



                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

RODNEY FORD,                                        §
                                                    §
                Plaintiff,                          §
                                                    §
V.                                                  §            No. 3:18-cv-3095-B
                                                    §
OTIS NORMAN FREEMEN,                                §
                                                    §
                Defendant.                          §

              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                  OF THE UNITED STATES MAGISTRATE JUDGE

        Defendant Otis Norman Freeman makes three objections to the Findings, Conclusions and

Recommendations [Dkt. No. 105] of the United States Magistrate Judge. See Dkt. No. 106. The

Court reviews the objections de novo. See Fed. R. Civ. P. 72(b)(3).

        First, Defendant objects to the conclusion that Plaintiff Rodney Freeman was the common-

law spouse of the decedent, Norman David Freeman. See Dkt. No. 105 at 17. Defendant asserts

there are fact questions concerning Plaintiff’s status as common-law spouse and points to decedent’s

will, which refers to Plaintiff as “life partner,” the beneficiary designation for the insurance policy,

which refers to Plaintiff as “other,” and the death certificate, which refers to Plaintiff as “agent.” See

Dkt. No. 69 at 9, 11-16, 26. The first two documents precede the United States Supreme Court’s

determination that same-sex couples have the right to marry and the right to have lawful same-sex

marriages recognized. See Obergefell v. Hodges, 576 U.S. ___, 135 S. Ct. 2584, 2604-05 (2015). The

insurance beneficiary designation was made on December 20, 1996, and the will was executed on

October 13, 2004. Since the Obergefell holding applies retroactively, see Ranolls v. Dewling, 223 F.

Supp. 3d 613, 624 (E.D. Tex. 2016), these two documents do not create fact questions concerning
Case 3:18-cv-03095-B-BN Document 107 Filed 08/18/20                    Page 2 of 3 PageID 1588



Plaintiff’s status as the decedent’s common-law spouse. And the description of Plaintiff as an “agent”

on the death certificate does not create a material fact question.

       Defendant’s second and third objections are to the magistrate judge’s conclusion that

Defendant is estopped from asserting a lack-of-consideration defense and, even if the defense were

allowed, the contract is supported by consideration. See Dkt. No. 105 at 12. Both objections are

based on Defendant’s contention that Plaintiff could not prove his status as decedent’s common-law

spouse. But that is a mischaracterization of the summary judgment evidence. The evidence shows

that Plaintiff could demonstrate his marital status but it would be time-consuming and expensive.

       Accordingly, after makinng an independent review of the pleadings, files, and records in this

case and of the Findings, Conclusions, and Recommendation of the United States Magistrate Judge

dated July 28, 2020, the Court finds that the Findings, Conclusions, and Recommendation of the

Magistrate Judge are correct, and they are accepted as the Findings, Conclusions, and

Recommendation of the Court.

       IT IS, THEREFORE, ORDERED that the Findings, Conclusions, and Recommendation

of the United States Magistrate Judge are accepted and Plaintiff Rodney Freeman’s Motion for

Summary Judgment Against Defendant Otis Norman Freeman [Dkt. No. 65] is GRANTED. The

Court GRANTS Plaintiffs motion for summary judgment on the breach of contract and money had

and received claims and imposes a constructive trust on Defendant’s house located at 1601

Wickersham, Huntsville, Texas, and any property that can be traced to the proceeds of the

Prudential insurance policy procured by David Freeman as a benefit of his employment with MBNA.

The Court also awards Plaintiff $30,300 in attorney’s fees.



                                                  2
Case 3:18-cv-03095-B-BN Document 107 Filed 08/18/20        Page 3 of 3 PageID 1589



ORDERED this 17th day of August, 2020.

SO ORDERED.




                                         _________________________________
                                         JANE J. BOYLE
                                         UNITED STATES DISTRICT JUDGE




                                           3
